OFFICE   OF THE ATTORNEY GENERAL   OF TRXAG
                        AUSTIN




Bon. B. 8. Wyohe
county Auditor
ansg coontl
Uwvlm,    Terse




                                    OQlalon at thl8
                                    II ha8 been re~elved.




                   a& 2S25-BAppleto Oregg
                   r ep a r lter
                              evl4 sin the l24th
              lrtrlat Court an6 the SgsalalDim-
      triatcourt?=
             &Male SS25b, Yema*   CM1 &notated ~tetutri'~
reada a8 tollm8r
           Vh8 i1al8~ of tha offlahl  rharthud
      reporter ia~aohJuUloklMmtrlotl,amy
Hon. RI se Wyohe, Page 2


      oountyof thisStateuhlohaloneoon8tltute8
      two or mom Judlalal Dlatrlots,ln addltlon
      to the ccapemation for tran8orlptfem a8
      pra~lded by law ahall be $2,000.00 per ~IIJUUD,
      to be paid aa the ralary of other aourt re-
      porter8 are paid, out of t&s general fund or
      the'aountp.’
         HouseBillNo. 225,Chapter         4 Aotsof the 44th
           amendlw Seotlon124 of
Iagle&ature,                                 199, Retieed
                                        Artfole
Civil Statute8 oreated the One Hundredand I%?enty-fourth
Judlolal Dirtdot to be ooaetdtutml OS Gregg County, Texae,
only. It alro oreated a dlstriot oourt to be held in
Oregg County, Texas, to be oalled “the Speolal Dlrtrlot
COIU’tOf Gregg COO&J',TcUa8.”
           The above mantloned aot oreatlne the Speolal
Dletriot coort ror oregg county Texas, conferm3d upon
fmld Speoial Pi&riot Court, and upon the judge theroof,
all of the right& power8 prl~ileges and dutle8 thatare
glmn by law to the dbtrfet   oourte and the dlatrlat $~dgee
of thla State, and all law8 of the State of mxaa with re-
ferenor to the dlrtrlot oourto and dlatrlot j      ea were
deemed equally applicable to the raid Special ‘ds:
                                               D strlot
Court of oregg County, Texas, and the judgethereof.The
aot oreatln the above msatlonsd  SpoolalDlstrlotCourt
did not llmft it8 jurl8dlotlon80 aa to prevent lt rrom
doinS anythfn2 whloh any otherdintrlat oourt oould do.
            You are respeotful.ly advieed #at it la tlm
opinion of thb department that Gregg County alom ooneti-
tUtO8'frro jUUiCiti df8triOt8  tiiihh the aCab& Of A&iOld
2225b, 8upz-a. end that 8ald artlole applier to C&eggCountg*r
oourt roportera senlng la the One Hundredand Twenty-rot&h
Jullolal
       DietriotCourta&l in the SpeolalDlrtrlotCourt
or 8Eid oounty and the 0rriddl aborthand nporter of each
aourt-la emtltlsd to the oompenoatlon protided in Artlole
2226b, aupra,
           Truatfng that the roregoing fully      anmen your
lnqulry, we remala
                                         Yel’y’ tl'tIly yOUZ’8

                                   ATTOFEEY OENERAL OF TEXAS
APPRCVSD:bfAR.l.S,194C
oeraldC. Mann                      BP
AttorneyGeneral0r,Tara8                    A!!%%lUll8
                                                  h8i#taat
AWaAW
                     ApprmOd: .-
                  Oplalon Commlttpo.
                  mr m . . -